Exhibit NEWS RELEASE Lorus Therapeutics Announces Ohio State University Received a $2 Million US National Institutes of Health grant to Evaluate Novel Nanoparticle Delivery Technology with Lorus’ Oncology Drugs TORONTO, CANADA - March 24, 2009 - Lorus Therapeutics Inc. (TSX: LOR) (“Lorus” or the “Corporation”), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today announced that researchers at the Ohio State University (OSU) have received a grant of approximately US $2 million to explore the potential for applying OSU’s proprietary tumor-targeted nanoparticle drug delivery technology with ribonucleotide reductase (RNR) targeted RNA-based drugs. LOR-1284, an siRNA drug candidate targeting the R2 component of ribonucleotide reductase (RNR), has been chosen by OSU as the lead compound for this study. Lorus agreed to supply LOR-1284 along with other developmental compounds that target R1 and R2, all of which have shown strong preclinical or clinical activity against a variety of cancers. Although in published reports LOR-1284 has shown significant in vivo anti-tumor activity on its own, the novel nanotechnology approach in development by OSU has the potential to enhance uptake of the drug in tissues and to provide a selective affinity for specific tumors. Research to optimize delivery of siRNA in vivo is expected to be the key to the future therapeutic promise of siRNA therapeutics to effectively target specific genes associated with cancer. Development of nanomedicines has been a strong area of growth in innovative technologies at OSU, and leverages expertise at the OSU College of Pharmacy, the Nanoscale Science and Engineering Center (NSEC), and Comprehensive Cancer Center (CCC).
